Citation Nr: 1810377	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial compensable rating for left heel fasciitis.  

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 20 percent for deep vein thrombosis.




REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to March 1990, June 1991 to January 1992, November 2001 to February 2002, February 2003 to May 2004, and July 2006 to May 2007, including service in Iraq and his decorations include the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) from January 2009, August 2012, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  

The issue of entitlement to an initial rating in excess of 10 percent for left heel fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea had its onset in service.

2.  Right knee arthritis had its onset in service.

3.  Lumbar disc bulging and arthritis had their onsets in service.

4.  Left heel fasciitis is manifested by painful motion.

5.  At the October 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran, through his representative, requested to withdraw his appeal as to the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a rating in excess of 20 percent for deep vein thrombosis.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Right knee arthritis was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Lumbar disc bulging and arthritis were incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an initial rating of at least 10 percent for left heel fasciitis have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2017).

5.  The criteria for withdrawal of the appeal as to the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a rating in excess of 20 percent for deep vein thrombosis are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A.  Sleep apnea

The Veteran contends that his sleep apnea symptoms first manifested in service.  He testified that while he was deployed, he was told he snored in his sleep and his wife told him he stopped breathing in his sleep upon his return from service.  See October 2017 hearing transcript, pp. 9-10; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the Veteran's May 2005 and March 2007 post-deployment health assessments, he reported feeling tired even after sleeping.  

VA treatment records show the Veteran was diagnosed with sleep apnea in July 2008.  A March 2009 VA examination shows a diagnosis of sleep apnea with a date of onset being September 2003, which was during the Veteran's service.  

The Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.

B.  Right knee and back

The Veteran contends that his back and right knee conditions began during service.  See December 2011 claim.  The Veteran testified that he injured his back when he fell out of a truck during service. See October 2017 hearing transcript, pp. 23-25.  In regard to his knees, he testified that his knee pain started during service and got worse while he was in Iraq as he was doing more physically demanding work.  He testified that he continued having problems with his knees and back after service.  Id. October 2017 hearing transcript, pp. 30-33; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In regard to the Veteran's right knee condition, a July 2005 report of medical history shows knee trouble and the January 2006 VA Gulf War examination shows knee pain.  The January 2006 VA Gulf War examiner determined, based on an x-ray report, that the Veteran had a diagnosis of minimal narrowing of the medial tibiofemoral joint space bilaterally, likely reflecting mild degenerative change.  This was confirmed on an April 2008 x-ray.  See April 2008 VA treatment record.  Post-service VA treatment records show continued reports of knee pain.  See June 2007 through April 2016 VA treatment records.  An August 2012 VA examination shows a diagnosis of degenerative arthritis of the right knee.  

In regard to the Veteran's back condition, a September 2003 service treatment record shows a report of mid back pain.  The Veteran reported back pain in a June 2004 VA treatment record his July 2005 report of medical history.  After the Veteran's last period of service, VA treatment records showed continued reports of back pain and a December 2008 MRI of the lumbar spine showed disc bulging.  See June 2008 through April 2016 VA treatment records and December 2008 Belmont Community Hospital record.  The March 2009 VA back examination showed low back pain onset in 1991 and diagnosed back strain.  The August 2012 VA examination diagnosed lumbar disc bulging and arthritis of the lumbar spine.  

The Board acknowledges that the August 2012 examiner provided negative nexus opinions in regard to the right knee and back.  However, the Board finds the report of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible as they are supported by the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, the Board finds that service connection for right knee arthritis and lumbar disc bulging and arthritis of the lumbar spine and is warranted.  38 C.F.R. § 3.303(a).

II.  Increased Rating

The Veteran contends that a higher rating is warranted for his service-connected left heel fasciitis, which is currently each rated noncompensable under DC 5276.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that a rating of at least 10 percent is warranted for painful motion.  The United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, the evidence shows the Veteran reported that his left heel fasciitis has been manifest by painful motion throughout the appeal period.  See October 2017 Board hearing transcript, pp. 8, 15-18.  Thus, in light of the holding of Southall-Norman, the Board finds that a 10 percent rating is warranted for this disability during the appeal period.

III.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  At the October 2017 Board hearing, prior to the promulgation of a Board decision, the Veteran, through his representative, requested to withdraw his appeal as to the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a rating in excess of 20 percent for deep vein thrombosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

Service connection for sleep apnea is granted.

Service connection for right knee arthritis is granted.

Service connection for lumbar disc bulging and arthritis is granted.

A rating of 10 percent for left heel fasciitis is granted, subject to the applicable criteria governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a rating in excess of 50 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for deep vein thrombosis is dismissed.

REMAND

At the October 2017 Board hearing, the Veteran testified his left heel fasciitis has gotten progressively worse since his last VA examination.  See October 2017 Board hearing, p. 28.  In light of this testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran contends that his left knee condition began during service and has continued since service.  See December 2011 claim, October 2017 Board hearing transcript, pp. 4-5, 7, 30.  His July 2005 report of medical history shows knee trouble and the January 2006 VA Gulf War examination shows bilateral knee pain.  The January 2006 VA Gulf War examiner determined, based on an x-ray report, that the Veteran had a diagnosis of minimal narrowing of the medial tibiofemoral joint space bilaterally, likely reflecting mild degenerative change.  This was confirmed on an April 2008 x-ray.  See April 2008 VA treatment record.  Post-service VA treatment records show continued reports of bilateral knee pain.  See June 2007 through April 2016 VA treatment records.  However, the August 2012 VA examiner did not diagnose a left knee condition.  Accordingly, a VA examination is warranted to determine whether the Veteran has a current diagnosis of a left knee condition and, if so, whether it is related to his service.

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his left heel fasciitis and/or left knee condition and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left heel fasciitis.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his left heel fasciitis symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his left heel fasciitis.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

As the Veteran reported flare-ups at his May 2016 VA examination, the examiner should state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After any additional evidence has been associated with the claims file, schedule the Veteran for appropriate VA examination to address his claim for service connection for a left knee condition.  The claims file should be made available and reviewed by the examiner.  The examiner must determine whether the Veteran has a current left knee condition and, if so, opine as to whether it is at least as likely as not that any current left knee condition is related to or had its onset during service.  The examiner must acknowledge the Veteran's credible reports of left knee pain and the diagnosis of minimal narrowing of the medial tibiofemoral joint space bilaterally, likely reflecting mild degenerative change, prior to the appeal period.  See January 2006 VA Gulf War examination and April 2008 VA treatment record.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


